Title: To John Adams from James Hyman Causten, Sr., 20 February 1822
From: Causten, James Hyman, Sr.
To: Adams, John


				
					Dr. Sir,
					Baltimore 20th. February 1822
				
				It is contemplated, by a number of Merchants of this City, to make an exposition of their Claims on the United States for spoliations &c. by France on their property between the years 1793 and 1801, which were extinguished against France by the Convention of September 1800; or rather, by an article annexed thereto by France, and subsequently ratified with said annexed article by the United States, in December 1801.Much enquiry has been made for the official papers relating to this transaction, and no correspondence, subsequent to the return of Mr Gerry in October 1798, Can be found in our Libraries, or in the possession of individuals. It is very desirable that the whole history of the subject should be developed, and the Conduct of all the parties engaged in its prosecution be properly estimated.I have always understood that the claimants regarded your just appreciation of their rights, and indefatigable perseverance for their interests, with very high esteem.—and while I feel myself called on to afford you the opportunity of enabling the interested to give the proper Color to your agency in this matter, it will be also conferring a very marked favor to put me in possession of the facts relating thereto; or, if this is taxing your attention too heavily, please inform me where I may successfully seek for the necessary information.It is but just to state, that  your name is closely associated with the history and reputation of our Country; and while you have evinced so many pleasing proofs of zeal and devotedness for her reputation, it is evidenced, that you will not see without Concern this apparent blemish on her integrity.—When your current engagements will permit, a moment devoted to this subject will be gratefully acknowledged, / I am Sir with great Respect / yr. Obt. Servt.
				
					James H. Causten
				
				
			